DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the specification: 5a, 5b
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Objections
Claims 5, 8, 10, and 12 are objected to because of the following informalities:
Claim 5, lines 4-5, recites “so that their mutual engagement allows securing in rotation the bushing an the shaft about the axis” which is grammatically awkward and appears that it should be changed to --so that mutual engagement between the engagement means of the bushing and the engagement means of the shaft allow for simultaneous rotation of the bushing and the shaft about the axis--.
Claim 8, line 3, recites “the casing (24)” which is grammatically awkward and should be changed to --the casing--.
Claim 10, line 2, recites “the lever” which should be changed to --the control lever-- to maintain consistent claim terminology.
Claim 12, line 2, recites “the lever” which should be changed to --the control lever-- to maintain consistent claim terminology.
Claim 12, line 3, recites “the lever” which should be changed to --the control lever-- to maintain consistent claim terminology.
Claim 12, line 3, recites “the force sensor” which should be changed to --the at least one force sensor-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
ENGAGEMENT MEANS IN CLAIM 5, LINE 2:
Claim limitation “engagement means” in claim 5, line 2, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
ENGAGEMENT MEANS IN CLAIM 5, LINE 3:
Claim limitation “engagement means” in claim 5, line 3, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
MEANS FOR TRANSMITTING IN CLAIM 12, LINE 3:
Claim limitation “means for transmitting” in claim 12, line 3, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 5, lines 4-5, recites “so that their mutual engagement allows securing in rotation the bushing an the shaft about the axis” which is indefinite because it is unclear exactly what the Applicant is trying to claim.  Is the Applicant trying to claim that mutual engagement between the engagement means of the bushing and the engagement means of the shaft allow for simultaneous rotation of the bushing and the shaft about the axis?
Claim 7, line 3, recites “at least one complementary housing” which is indefinite because it is unclear what makes a housing a complementary housing.  Can any housing be a complementary housing?  The metes and bounds of the limitation cannot be determined.
Claim 9, line 2, recites “two motors” which is indefinite because it is unclear how the two motors from claim 9 relate to the at least one motor from claim 1, line 2.  Are there at least three separate motors in the invention?  Should claim 9 be changed to --wherein the at least one motor is comprised of two motors--?
Claim 9, line 2, recites “each comprising a shaft” which is indefinite because it is unclear how the shafts from claim 9 relate to the drive shaft from claim 1, lines 2-3.  Are there three separate shafts in the invention?

Claim 9, lines 2-3, recites “an electromagnet” which is indefinite because it is unclear how the electromagnets from claim 9 relate to the electromagnet from claim 1, line 5.  Are there three electromagnets in the invention?
Claim 9, line 3, recites “an actuator” which is indefinite because it is unclear how the actuators from claim 9 relate to the actuator from claim 1, line 6.  Are there three actuators in the invention?
Claim 9, line 3, recites “a casing” which is indefinite because it is unclear how the casings from claim 9 relate to the casing from claim 1, line 4.  Are there three casings in the invention?
Claim 9, line 3, recites “a coupling device” which is indefinite because it is unclear how the coupling devices from claim 9 relate to the coupling device from claim 1, line 9.  Are there three coupling devices in the invention?
Claim 9, line 3, recites “a fastening part” which is indefinite because it is unclear how the fastening parts from claim 9 relate to the fastening part from claim 1, line 10.  Are there three fastening parts in the invention?
Claim 11, line 1, recites “a control lever” which is indefinite because it is unclear how the control lever from claim 11 relates to the control lever claim 1, line 2.  Is the pilot stick comprised of two control levers?  The force application device already comprises a control lever which also leads to indefiniteness.

Claim 11, line 2, recites “a drive shaft” which is indefinite because it is unclear how the drive shaft from claim 11 relates to the drive shaft from claim 1, lines 2-3.  Is the pilot stick comprised of two drive shafts?  The force application device already comprises a drive shaft which also leads to indefiniteness.
Claim 11, line 2, recites “an axis” which is indefinite because it is unclear how the axis from claim 11 relates to the axis from claim 1, line 3.  Is the pilot stick comprised of two axii?  The force application device already comprises an axis which also leads to indefiniteness.
Claim 12 recites the limitation "the forces" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first and second force sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicant has claimed at least one force sensor in claim 12, lines 1-2, but the Applicant has not specifically claimed a first force sensor and a second force sensor.
Allowable Subject Matter
Claims 1, 8, and 10 are allowed over the prior art of record.
Claims 2-7, 9, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gomolko et al. (US 9,977,457 B2) discloses a force application device that has similar structural elements as Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656